Citation Nr: 0204305	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  94-35 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for disorders of the 
pancreas and spleen.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his son



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from September 1968 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The claims folder was subsequently 
transferred to the RO in Reno, Nevada.  

The case returns to the Board following remands to the RO in 
October 1996 and April 1999.  Review of the claims folder 
reveals that both the RO and the Board had previously denied 
the claim for service connection for a back disorder.  In the 
April 1999 decision, the Board found new and material 
evidence to reopen the claim.  At that time, the Board 
remanded the case for additional development with respect to 
both issues.  The case is again before the Board for final 
appellate review.     


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no evidence of chronic back disorder in service 
or continuity of symptomatology after service, or competent 
medical evidence of a nexus between chronic lumbosacral 
strain diagnosed in May 1998 and the veteran's period of 
active duty service or any incident therein.  

3.  There is no evidence of chronic disorder of the pancreas 
and spleen in service, disorder of the pancreas and spleen in 
service with continuity of symptomatology after service, or 
competent medical evidence of any current disorder of the 
pancreas or spleen related to the veteran's period of active 
duty service or incident therein.   


CONCLUSIONS OF LAW

1.  A back disorder was not incurred or aggravated during 
active duty service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
3.307 (2001).  

2.  Disorders of the pancreas and spleen were not incurred or 
aggravated during active duty service.  38 U.S.C.A. §§ 1110, 
1112, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.307 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
October 1991 rating decision, the March 1992 statement of the 
case, and subsequent supplemental statements of the case, the 
veteran and his representative have been advised of the 
applicable law and regulations and given notice as to the 
evidence needed to substantiate the claims.  In addition, the 
July 2001 supplemental statement of the case contains notice 
of the enactment of the VCAA, a list of the evidence under 
consideration, a determination that all relevant evidence had 
been received, and advice to the veteran that the RO would 
make reasonable efforts to obtain any additional relevant 
evidence upon notice.  The Board is therefore satisfied that 
VCAA notice requirements have been met.  

With respect to the duty to assist, the RO has obtained 
medical examinations and opinions as well as relevant VA 
treatment records.  The veteran has not authorized VA to 
secure any private records.  The Board finds that all 
reasonable assistance has been provided such that the Board 
may address the merits of the claims.  Finally, the veteran 
has had ample opportunity to present evidence and argument in 
support of his appeal.  Therefore, there is no indication 
that the Board's present review of the claim will result in 
any prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the previous remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Specifically, by letter dated in 
November 1999, the RO asked the veteran to provide any 
additional evidence desired to support his claims on appeal 
or to authorize VA to do so.  The RO did not receive any 
response to this request.  

Factual Background

Service personnel records reflected Vietnam service from 
August 1970 to August 1971.  The veteran's military 
occupational specialty was light weapons infantry, though his 
military occupational specialty while in Vietnam was scout 
observer for Co. L (Rangers), 75th Infantry and HHC, 3/506 
Infantry, 101st Airborne Division.  Medals included Combat 
Infantryman Badge and Parachute Badge.  Although the 
veteran's DD214 confirms a military occupational specialty of 
light weapons infantry, it showed Vietnam service from July 
1970 to December 1970.  

Review of service medical records included the report of the 
September 1968 physical examination at entrance, which showed 
no abnormalities.  On the February 1971 physical examination 
at separation, paratrooper was listed as the rating or 
specialty.  Findings included indigestion and stomach trouble 
and back trouble.  The same information was included in the 
report of medical history.  Additional records dated in 
February 1971 noted a long history of enuresis (bed-wetting) 
not aggravated in service.  In March 1971, the veteran waived 
additional evaluation.  

During a November 1971 VA examination, the veteran related 
that he had back pain from 1970, when he fell while on 
maneuvers.  He was treated with exercises without relief.  
Examination was negative except for tenderness to pressure 
over L3.  X-rays of the lumbosacral spine were normal.  In 
addition, the veteran still complained of bed-wetting.  The 
report revealed essentially normal examinations of the 
digestive system and genito-urinary system.  There was 
unexplained 1+ tenderness to fist percussion at the right 
costovertebral angle.  

VA medical records showed a hospitalization in November 1979 
for emergency appendectomy.  There was no mention of shrapnel 
in the side.  Records from an April 1980 VA hospitalization 
included no reference or finding related to a back disorder 
or to the pancreas and spleen.  

The veteran's June 1980 statement indicated that he had 
shrapnel wounds over his right side.  The shrapnel was found 
when he had an appendectomy at VA in November 1979.  He noted 
that he was a medic in service and cared for the wounds 
himself until hospitalized.   

The report of the October 1980 VA examination reflected 
complaints of a tight feeling in the stomach and right side.  
There were no comments about the back, pancreas, or spleen.  
Examination was unremarkable.  The diagnosis included 
residual shrapnel wound to the right side.  

The January 1984 disability determination of the Social 
Security Administration stated that the veteran was disabled 
from March 1979 with disabilities including status post 
shrapnel wounds.  

During the January 1985 personal hearing, the veteran 
testified that he was hit by shrapnel from what he was told 
was an eight-inch shell.  He sustained wounds from shrapnel 
fragments and rocks.  He had a fever by the time he and his 
company were evacuated the next day.  During his subsequent 
hospitalization, he was told he had fine shrapnel in his 
pancreas and spleen that they were unable to remove.  

VA medical records dated in March 1985 included evaluation of 
skin lesions with notation of a five by two and one-half 
centimeter scar on the right abdomen, brown pigmented plaque, 
smooth.  It was questioned whether the lesion was a scar.  In 
addition, there were several depigmented smooth plaques on 
the middle of the back.  X-rays taken in February 1990 
indicated that the lumbosacral spine was normal and that 
there was no evidence of foreign body in the abdomen.  

During the May 1990 VA examination, the veteran stated that 
he made a faulty jump as a paratrooper and hurt his back.  He 
added that he was found to have debris embedded in his 
abdominal area during an explosion.  The report of the 
October 1990 VA examination reflected complaints of chronic 
low back pain the veteran stated was secondary to a 
parachuting injury.  The examiner noted that low back X-rays 
taken in February 1990 were normal.  Abdominal examination 
was negative.  

The report of the May 1991 VA examination included 
clarification from the veteran that he did not receive a 
gunshot wound to the abdomen and side, but injury from rock 
fragments and gravel created from an artillery shell 
explosion.  He was struck in the right upper quadrant of the 
abdomen just below the ribcage and received little more than 
a scratch.  He was hospitalized for about one week then 
returned to duty.  Physical examination was negative.  There 
was no scarring in the abdominal or ribcage area, only a 
slightly pigmented area over the right lower rib cage.  The 
examiner noted that X-rays of the chest and abdomen taken in 
February 1990 were negative.  The assessment included vague 
history of abdominal trauma with no evidence of injury at 
this time.  

A May 1991 VA record of annual clinical evaluation noted 
problems including chronic low back pain and a  history of 
parachute jumping.  

In a June 1992 statement, V.M.H. indicated that he served 
with the veteran in Vietnam.  The veteran had treatment for 
yellow jaundice and kidney infection.  In December 1970, they 
were involved in a firefight and called in artillery rounds 
for support.  The veteran sustained fine shrapnel wounds and 
concussion to his right side abdominal area and back.  He was 
not able to be evacuated until the next day.  

The veteran testified at a personal hearing in March 1993.  
He described being wounded in December 1970 by an artillery 
shell explosion.  He was hit by very fine shell fragments and 
rocks.  Initially, he treated the injury himself but received 
medical care later.  VA medical personnel in 1979 found holes 
through his pancreas and an elevated white blood cell count 
related to his spleen.  They attributed the problems to his 
wounds.  They also attributed the fat on the appendix found 
during the surgery to shrapnel that had gathered on the 
appendix.  The veteran stated that the back injury was a 
residual of the concussion sustained when the artillery shell 
exploded.  He denied any post-service back injury.   

The report of the May 1998 VA examination indicated that the 
examiner reviewed the claims folder for the examination.  The 
veteran reported sustaining multiple shrapnel wounds to the 
abdomen and back due to an explosion in December 1970.  The 
fragments were small; there was no surgical exploration of 
the area.  He was hospitalized for two weeks.  Military 
medical personnel advised the veteran that the shrapnel 
wounds resulted in an injury to the pancreas and spleen.  The 
veteran also reported sustaining multiple injuries, including 
to the lower back, at the time of a parachute jump in 
November 1965.  On examination, the veteran walked slowly and 
haltingly secondary to pain in, among other areas, the lower 
back.  The abdomen was negative.  There was mild tenderness 
over the lumbosacral area, moderate lumbosacral muscle spasm, 
decreased range of motion with pain on motion, and decreased 
motor strength.  Examination of the skin showed multiple 
small shrapnel wounds over the abdominal wall, varying 
between two and five millimeters in diameter.  There were 
also multiple shrapnel wound scars over the thoracic and 
lumbar areas of the back in the same size range.  Most of 
these scars were noted over the left side.  

In his comments, the May 1998 VA examiner stated that the 
veteran sustained multiple shrapnel wounds to the abdomen and 
back in service, as noted in the above history.  He was told 
that the wounds resulted in injury to the pancreas and 
spleen.  The veteran had experienced episodes of mild 
abdominal pain since the injury.  The examiner stated that it 
was unlikely that the shrapnel wounds were the cause of the 
continuing abdominal pain.  He explained that small shrapnel 
fragments might have entered the pancreas and spleen, but it 
was unlikely it would result in abdominal pain 28 years 
later.  The examiner noted that current abdominal X-rays 
showed no evidence of shrapnel.  Also, current liver function 
tests were normal.  Other diagnoses included chronic 
lumbosacral strain.  The examiner noted that current 
lumbosacral X-rays were normal.   

Pursuant to the Board's remand, the RO sought a medical 
opinion with review of the claims folder.  The matter was 
referred to another physician because the physician examiner 
from the May 1998 VA examination was no longer employed at 
VA.  According to the undated report completed in 2000, the 
examiner reviewed the claims folder, including the May 1991 
and May 1998 VA examination reports.  Addressing the 
veteran's differing accounts of the alleged in-service injury 
reflected in the examination reports, the VA examiner stated 
that it was not conceivable that the veteran would have been 
hospitalized solely for effects from shell fragment wounds 
that amounted to only scratches and scrapes.  It was also not 
conceivable that an injury serious enough to have sequelae 
more than 25 years later would have been treated with only a 
dressing.  The examiner noted that the examination performed 
for the veteran's hardship separation only a short time after 
the alleged injury reflected a scar on the right foot only.  
He therefore concluded that the available medical records did 
not substantiate the veteran's claim of sustaining multiple 
shell fragment wounds in service.  Because he did not sustain 
any significant shell fragment wounds, there were no possible 
residuals.  With respect to complaints of back pain, the 
examiner stated that he found no etiology, noting that the 
veteran had no significant trauma.  He found no evidence to 
substantiate the veteran's claim that he incurred back injury 
from a parachute jump.  The examining physician added that 
there was no evidence of the existence of chronic lumbosacral 
strain, which was diagnosed in the May 1998 VA examination.  
He explained that strain was an acute injury that would 
resolve on its own in a short period of time.  He concluded 
that any in-service strain the veteran might have had would 
have totally resolved prior to his discharge examination.       

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (specifically addressing claims based ionizing 
radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 C.F.R. § 3.303(d). 

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases).  
 
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Upon a review of the record, the Board finds that the 
preponderance of the evidence is against service connection.  
First, the evidence fails to reflect a diagnosis of any 
chronic disease for purposes of presuming the in-service 
incurrence of any disorder.  38 U.S.C.A. § 1112(a)(1); 
38 C.F.R. § 3.307(a)(3).  

Second, service medical records are simply negative for 
evidence of chronic back disorder or chronic disorder of the 
pancreas or spleen in service.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. at 494-95.  Moreover, there 
is no evidence indicating that any disorder of the pancreas 
or spleen was seen in service for purposes of establishing 
service connection based on continuity of symptomatology 
after service.  Savage, 10 Vet. App. at 496-97.  The Board 
acknowledges that back trouble is listed in the February 1971 
separation examination and that the veteran complained of 
back pain during the November 1971 VA examination.  However, 
there is substantial evidence dated from 1971 to 1990 that is 
all negative for complaint, diagnosis, or treatment of a back 
disorder.  Thus, despite any contrary allegations from the 
veteran, medical evidence of record fails to demonstrate 
continuous symptoms of a back disorder after service. Id.       

Finally, the Board finds no competent medical evidence that 
establishes a link between any current back disorder the 
veteran may have and his period of active duty service.  The 
May 1998 VA examiner diagnosed the veteran as having chronic 
lumbosacral strain.  However, X-rays of the lumbosacral spine 
are normal.  Moreover, the subsequent VA medical opinion 
finds no evidence of current back disorder, despite the 
diagnosis from the VA examiner.  In any event, assuming the 
existence of a current disorder, the record reveals no 
competent evidence linking that disorder to service.  Neither 
the May 1998 VA examiner nor the subsequent VA medical 
opinion indicates that the veteran incurred a back disorder 
in service.  In addition, none of the previous evidence 
serves to establish such a relationship.  Although the 
veteran has repeatedly asserted that he has a back disorder 
related either to an explosion or a parachute jump in 
service, his personal opinion as to the nature or etiology of 
any current back disorder is not competent medical evidence 
required to establish service connection.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  

Similarly, the record is negative for current disorder of the 
pancreas or spleen related to service.  Evidence of current 
disability is required in order to award service connection.  
Boyer, 210 F.3d at 1353; Mercado-Martinez, 11 Vet. App. at 
419; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Specifically, although the veteran claims to have sustained 
fine shrapnel and debris wounds from an explosion, medical 
evidence of record fails to show the presence of any such 
shrapnel or debris in the abdomen or right side.  Even the 
May 1998 VA medical examiner, who essentially assumes that 
the veteran did sustain wounds in service, found that it was 
unlikely that any retained shrapnel would cause any current 
abdominal symptoms.  He also noted that there was no evidence 
of shrapnel on X-ray, that other tests were normal, and that 
the scars were on the left side, as opposed to the right-side 
wounds previously described by the veteran.  The subsequent 
VA medical opinion largely echoes these opinions and 
findings.  

The veteran alleges that VA medical personnel told him at the 
time of his November 1979 appendectomy that he had pancreas 
and spleen dysfunction due to shrapnel wounds.  However, his 
statements to that effect are insufficient to warrant service 
connection.  "[T]he connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Moreover, the VA medical records documenting the 
appendectomy do not include any finding or mention of 
shrapnel wounds or pancreas or spleen disorder.  Again, the 
veteran's personal belief that he has disorders of the 
pancreas and spleen related to in-service injury is not 
competent medical evidence.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  

In conclusion, the Board finds that the evidence is not so 
evenly balanced for and against the veteran's claim so as to 
require resolution of doubt in his favor.  38 U.S.C.A. § 
5107(b).  Although the veteran alleges sustaining injuries in 
service, the medical evidence of record does not document any 
injury or relate a current disorder to service.  Therefore, 
the Board finds that the preponderance of the evidence is 
against service connection for a back disorder or disorders 
of the pancreas and spleen.  
ORDER

Service connection for a back disorder is denied.  

Service connection for disorders of the pancreas and spleen 
is denied.  




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

